Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,835,927. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/473,120 (Claim 1)				USP 10,835,927 (Claim 1)
A process for sorting and recovering materials from a mixed solid waste stream, the process comprising

screening the solid waste stream in a primary screener to remove materials having a size of 12″ or larger from the solid waste stream
screening the mixed solid waste stream in a plurality of screeners to produce a solid waste stream comprising heavier weight materials, medium weight materials and lighter weight materials
screening the solid waste stream in a secondary screener to remove glass fines from the solid waste stream, resulting in a solid waste stream comprising heavier weight materials, medium weight materials and lighter weight materials
passing the solid waste stream through a first air separator and removing the heavier weight materials from the solid waste stream
delivering the solid waste stream from the secondary screener to a first air separator and removing the heavier weight materials from the solid waste stream in the first air separator
passing the solid waste stream through a second air separator and removing the medium weight materials from the solid waste stream, wherein the medium weight materials comprise one or more of higher density plastics, ferrous/tin cans, and mixed paper, such that the solid waste stream substantially comprises lighter weight materials, wherein the lighter weight materials comprise contaminants and other materials
delivering the solid waste stream to a second air separator and removing the medium weight materials from the solid waste stream in the second air separator, wherein the medium weight materials comprise one or more of higher density plastics, ferrous/tin cans, and mixed paper, such that the solid waste stream substantially comprises lighter weight materials, wherein the lighter weight materials comprise lower density paper and plastic, and contaminants
passing the solid waste stream through a third air separator and contacting the solid waste stream with an air stream to isolate the contaminants from the other materials
delivering the solid waste stream to a third air separator and contacting the solid waste stream with an air stream in the third air separator to remove lower density paper and plastic from the solid waste stream
recombining the medium weight materials and the contaminants from the lighter weight materials to produce a recombined solid waste stream
recombining the medium weight materials and the contaminants from the lighter weight materials to produce a recombined solid waste stream
introducing the recombined solid waste stream into a mechanical separator and separating the recombined solid waste stream into containers materials comprising bottles and cans, and other materials
introducing the recombined solid waste stream into a mechanical separator and separating the recombined solid waste stream into fines materials, paper materials, and containers materials comprising bottles and cans
passing the containers materials sequentially through a first eddy current separator and a second eddy current separator to remove all or substantially all non-ferrous metals
passing the containers materials under a magnet to remove ferrous metals; passing the containers materials through a plurality of eddy current separators to remove non-ferrous metals
passing the containers materials though one or more optical sorters to remove plastics materials
passing the containers materials though a first optical sorter to remove polyethylene terephthalate (PET) materials

passing the containers materials though a second optical sorter to remove high-density polyethylene (HDPE) materials

passing the containers materials though a third optical sorter to remove polypropylene (PP) materials

Both sets of claims include the limitations of a process for sorting and recovering materials from a mixed solid waste stream, screening the solid waste stream through multiple screeners for different weight material fractions, these streams being air separated of each weight fraction, recombining medium and light weight materials, mechanically separating this recombined stream, passing the materials through an eddy separator, and an optical sorter to remove plastic material.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,117,169. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/473,120 (Claim 1)				USP 11,117,169 (Claim 1)
A process for sorting and recovering materials from a mixed solid waste stream, the process comprising

screening the solid waste stream in a primary screener to remove materials having a size of 12″ or larger from the solid waste stream
screening the mixed solid waste stream in a plurality of screeners to produce a solid waste stream comprising heavier weight materials, medium weight materials and lighter weight materials
screening the solid waste stream in a secondary screener and removing glass fines from the solid waste stream, resulting in a solid waste stream comprising heavier weight materials, medium weight materials and lighter weight materials
passing the solid waste stream through a first air separator and removing the heavier weight materials from the solid waste stream
passing the solid waste stream through a first air separator and removing the heavier weight materials from the solid waste stream
passing the solid waste stream through a second air separator and removing the medium weight materials from the solid waste stream, wherein the medium weight materials comprise one or more of higher density plastics, ferrous/tin cans, and mixed paper, such that the solid waste stream substantially comprises lighter weight materials, wherein the lighter weight materials comprise contaminants and other materials
passing the solid waste stream through a second air separator and removing the medium weight materials from the solid waste stream, wherein the medium weight materials comprise one or more of higher density plastics, ferrous/tin cans, and mixed paper, such that the solid waste stream substantially comprises lighter weight materials, wherein the lighter weight materials comprise contaminants and other materials
passing the solid waste stream through a third air separator and contacting the solid waste stream with an air stream to isolate the contaminants from the other materials
passing the solid waste stream through a third air separator and contacting the solid waste stream with an air stream to isolate the contaminants from the other materials
recombining the medium weight materials and the contaminants from the lighter weight materials to produce a recombined solid waste stream
recombining the medium weight materials and the contaminants from the lighter weight materials to produce a recombined solid waste stream
introducing the recombined solid waste stream into a mechanical separator and separating the recombined solid waste stream into containers materials comprising bottles and cans, and other materials
introducing the recombined solid waste stream into a mechanical separator and separating the recombined solid waste stream into containers materials comprising bottles and cans, and other materials
passing the containers materials sequentially through a first eddy current separator and a second eddy current separator to remove all or substantially all non-ferrous metals
passing the containers materials through one or more eddy current separators to remove non-ferrous metals
passing the containers materials though one or more optical sorters to remove plastics materials
passing the containers materials though one or more optical sorters to remove plastics materials

Both sets of claims include the limitations of a process for sorting and recovering materials from a mixed solid waste stream, screening the solid waste stream through multiple screeners for different weight material fractions, these streams being air separated of each weight fraction, recombining medium and light weight materials, mechanically separating this recombined stream, passing the materials through an eddy separator, and an optical sorter to remove plastic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653